internal_revenue_service number release date index number ----------------------------------------------------------- --------------------------------- ------------------------------- ------------------------- re --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------ telephone number -------------------- refer reply to cc psi plr-138998-15 date date legend decedent spouse son daughter estate_trust attorney attorney year date date date date ------------------------------------------------ ------------------------------------------------------ --------------------------------------------- --------------------------------------------- --------------------------------- ----------------------------------------------------- ------------------ -------------------------- ------ ---------------- --------------------- -------------------------- ------------------------ dear -------------------------------------- this letter responds to your authorized representative’s letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to sever a_trust pursuant to sec_26_2654-1 of the generation-skipping_transfer_tax regulations and make an election under sec_2652 of the internal_revenue_code plr-138998-15 facts decedent died on date spouse died on date spouse was the initial executor of decedent’s estate son and daughter are the current co-executors trustees of decedent’s estate decedent created trust on date trust was amended on date at decedent’s death pursuant to article iii of trust sub-trusts were created article iii paragraph a provides for a marital trust paragraph c further provides that the marital trust will be divided into two sub-trusts trust a and trust c pursuant to a formula_clause trust c is to be funded with the portion of the marital trust equal to decedent’s available generation-skipping_transfer gst tax exemption after taking into account all prior transfers and other provisions of decedent’s will and trust the remainder of the assets are to be allocated to trust a article iii paragraph provides that during spouse’s lifetime spouse will receive all of the net_income from trust a and trust c at least quarter-annually net_income not distributed to spouse at spouse’s death is to be paid to spouse’s estate trustees have the sole discretion to pay principal to spouse for her health education support and maintenance at the date of spouse’s death spouse has a special_power_of_appointment over trust c to the extent spouse does not effectively exercise her power_of_appointment_trust c is to be added to trust b a gst_trust if spouse allocates any of her gst_exemption to trust a that portion is also added to trust b any property to which no gst_exemption is allocated is added to trust d which is not a gst_trust spouse engaged attorney to prepare the form_706 united_states estate and generation-skipping_transfer_tax return for decedent’s estate attorney prepared and timely filed the return on schedule m a qualified_terminable_interest_property qtip_election was made under sec_2056 with respect to all of the marital trust property however the return did not indicate that the marital trust was composed of two trusts trust a and trust c and no reverse_qtip_election was made with respect to trust c under sec_2652 thus none of decedent’s gst_exemption was allocated to trust c in an affidavit attorney states that he prepared the form_706 but inadvertently failed to file a schedule r and did not list the assets as passing to trust a and trust c on schedule m on spouse’s death in year attorney discovered that the marital trust was not severed on the form_706 a reverse_qtip_election had not been made and plr-138998-15 decedent’s gst_exemption had not been allocated on the form_706 filed for decedent’s estate the trustees request an extension of time under sec_301_9100-1 and sec_301_9100-3 to i sever the marital trust into two trusts trust a and trust c one to be a gst exempt trust and the other a gst nonexempt trust as permitted under sec_26_2654-1 and ii make a reverse_qtip_election under sec_2652 with respect to trust c the gst exempt trust severed from the marital trust law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse under sec_2056 a marital_deduction is allowed for qualified_terminable_interest_property qtip which is defined as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that an election with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that the qtip_election may relate to all or any part of property that meets the requirements of sec_2056 provided that any partial election must be made with respect to a fractional or percentage share of the property the fraction or percentage may be defined by a formula sec_20_2056_b_-7 provides that in general a_trust may be divided into separate trusts to reflect a partial election that has been made or is to be made if authorized under the governing instrument or otherwise permissible under local law any such division must be accomplished no later than the end of the period of estate administration if at the time of the filing of the estate_tax_return the trust has not yet been divided the intent to divide the trust must be unequivocally signified on the estate_tax_return plr-138998-15 sec_20_2056_b_-7 provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_2601 imposes a tax on every generation-skipping_transfer gst sec_2631 as in effect on date provided that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable under sec_2632 any allocation by an individual of gst_exemption may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions sec_2632 as in effect on date provided that any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows - a first to property which is the subject of a direct_skip occurring at the individual’s death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in relevant part that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent’s executor on or before that date unused exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for estate_tax purposes chapter value first to direct skips treated as occurring at the transferor’s death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made however no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust under sec_2652 and sec_26_2652-1 the individual with respect to whom property was last subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter plr-138998-15 sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the qtip_election had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the marital trust for which the election is made as a result the decedent’s gst_exemption may be allocated to the marital trust sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made sec_26_2654-1 provides in part that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor and the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original instrument and the severance occurs prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and the new trusts are severed on a fractional basis sec_301_9100-1 through provide standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-138998-15 based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied therefore decedent’s estate is granted an extension of time of days from the date of this letter to file a supplemental form_706 to sever the marital trust into a gst exempt qtip_trust and a non gst-exempt qtip_trust to make a reverse_qtip_election with respect to the gst exempt marital trust and to allocate decedent’s available gst_exemption to the gst exempt qtip_trust the allocation will be effective as of decedent’s date of death the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the return a copy is enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-138998-15 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours associate chief_counsel passthroughs special industries by leslie h finlow leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
